IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-31003
                        Conference Calendar



CONRAD RICHARD,

                                         Plaintiff-Appellant,

versus

NEW ORLEANS POLICE DEPARTMENT;
CHARLES C. FOTI, JR., Sheriff;
FELICIANA FORENSIC FACILITY;
HARRY F. CONNICK, District Attorney’s Office,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 99-CV-3768-F
                        --------------------
                           April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Conrad Richard seeks to appeal the district court’s

dismissal as frivolous of his 42 U.S.C. § 1983 civil rights

lawsuit.   His brief is primarily devoted to a recitation of

Louisiana law regarding concursus proceedings, summary-judgment

standards, management of class-action cases, writs of mandamus

and habeas corpus, and other laws inapplicable to his case.

However, he also asserts, for the first time on appeal, that New


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31003
                                -2-

Orleans police officers sprayed him with pepper spray and took

him to Charity Hospital, where he was denied medical treatment,

and that he was beaten four times while he was in jail.

     Richard did not raise these allegations in the district

court, and this court will not consider them.    See Shanks v.

AlliedSignal, Inc., 169 F.3d 988, 993 n.6 (5th Cir. 1999); Burch

v. Coca-Cola, 119 F.3d 305, 319 (5th Cir. 1997).    Richard has

abandoned the claims he raised in the district court by failing

to brief them.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993)(arguments not briefed on appeal are deemed abandoned).

His appeal is without arguable merit, is frivolous, and is

therefore DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5th Cir. R. 42.2.   Richard’s motion for the

appointment of counsel is DENIED.

       Both the district court’s dismissal of Richard’s complaint

and this court’s dismissal of the instant appeal count as

“strikes” for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).   Richard is

CAUTIONED that if he accumulates a third “strike” under 28 U.S.C.

§ 1915(g), he will not be able to proceed in forma pauperis in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.

     APPEAL DISMISSED; MOTION DENIED; SANCTIONS WARNING ISSUED.